TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00437-CV



                                  Dorena Harrison, Appellant

                                                 v.

                                    Lance Haverda, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
      NO. 14-0321-F425, HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               On October 23, 2015, we dismissed this appeal for want of prosecution because it

appeared that the appellant, Dorena Harrison, had neither paid, nor made arrangements for payment,

for the clerk’s record. See Tex. R. App. P. 42.3(b). Harrison has filed a motion for rehearing,

advising this Court that at the time of the dismissal she had made arrangements for the payment of

the clerk’s record. The clerk’s record has now been submitted to the clerk of this Court for filing.

Harrison requests that we reinstate her appeal. We grant the motion for rehearing, withdraw our

opinion and judgment dated October 23, 2015, and reinstate the appeal on the Court’s docket.

Appellant’s brief is due on or before January 11, 2016.

               It is ordered December 10, 2015.



Before Chief Justice Rose, Justices Pemberton and Field